849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maurice MITCHELL, Plaintiff-Appellant,v.D. JAMROG, Sgt. Eidiener, Defendants-Appellees,Dr. R. Hoffman, et al., Defendants.
No. 87-1834.
United States Court of Appeals, Sixth Circuit.
June 14, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel and a stay.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the order of partial dismissal and the magistrate's report and recommendation, as adopted by the district court, the motions for appointment of counsel and a stay are hereby denied and the final judgment entered July 29, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.